Case 5:19-cv-OO414 Document 1-1 Filed 04/19/19 Page 1 of 2
CIVIL C()VER SHEET

The 18 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of‘court. This form, approved by the Judicial Conference oftlie Umted States m September 1974, is required for the use oftlie Clerl< ofCourt for the
purpose Of initiating 1116 Clvil docket Sh€€t. (SEE INiS"['RU("]']()i\/.S' ()N NEX']'PAGE OF THIS FOR]\/[.)

I. (:L? PLAINTIFFS DEFENDANTS
PA LETTE JONES Wal~l\/lart Stores Texas, LLC

is 44 (izev, 03/16)

 

County of Residence of First Listed Defendant Out 01 Sfet€
([N U.S. PLAINY`[["F CASL"S ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plai`ntiff BeXEli‘ COUDTY, TeXaS
(EXCEPT[N U.S, PLA]NT[FF CASE.S)
NOTE:

Athrn€yS (l_/`K)w\i'n)
Paul Garcia & Associates, 1901 NW l\/|i|itary, Suite 218; San Antonio,
TX 78213,`1':210.340.1818

(C) Al'tOrneyS (Fii'm Nmiie, A¢/d)'ess, and Te/ep/il)iie Num[)e/) `
Gene Toscano, INC., 846 Culebra Road, San Antonio, Texas 78201,

T: 210.732.6091

 

 

II. BASIS OF JURlSDICTION (P/ace an "X"i'n())ze Bo.\' ())1/)1) III. CITIZENSHIP OF PR]NCIPAL PART!ES (P/ace an “/ ’" in O)ie Bo.\'foi'[’/aint[[f
(Fr))‘ Di\'e)'sily (.`llses O)ilyj and ())ie Bo.\'for Defeudmil)
Cl 1 U.S. Govemmeut U 3 Federal Questioii PTF DEF PTF DEF
Plaimiff (U.S. Go\'e)')imem Not a Pm'l)y Citizen ofThis State 128 1 Cl 1 lncorporated 0)' Principal Place D 4 [] 4
ofBiisiness In This State
l:l 2 U.S. Go\'emment 5 4 Di`vet'sity Citizen ofAnotlier State l:l 2 g 2 Incorporated and Pi'incipal Place D 5 [j 5
Defendant (]mlicale (.'i'lize)i.s'/N'p of[’arlies iii lle)iz I]]) of Business In Aiiother State
Citizen or Subject ofa 13 3 D 3 Foreign Nation ij 6 ij 6
Foreign Coimtr\/

 

 

 

 

 

 

 

 

 

 

 

 

 

IV. NATURE OF SUIT (P/ace an “X" m ())ie Box ()nly) Click here for: Natui`e ol`Sui` Code Desci‘iptions.
1 CONTRACT TORTS FORFEITURE/FENALTY BANKRUPTCY OTHER STATUTES l
Cl 1101nsiirance PERSONAL INJURY PERSONAL INJURY D 625 Drug Related Sei`zure ij 422 Appea1 28 USC 158 D 375 False Claiins Aet
Cl 120 Marine 13 310 Airplane ij 365 Pei‘sonal Injiiry ~ ofPropeny 21 USC 881 E] 423 Withdra\val [`J 376 Qui 'l`am (31 USC
[J 130 Ivliller Act 111 315 Airp1ane Product Producl Liability |:] 690 Other 28 USC 157 3729(3))
[J 140 Negotiable Iiistriimeiit Li'ability ij 367 Health Care/ [J 400 State Reapportionmem
D 150 Recovery of Overpayment Cl 320 Assau1t, Libel & Pliannaceutica1 PROPERTY RIGHTS 13 410 Antitrust
& Enforcement oftludgment Slander Personal liljury [1 820 Copyrights E] 430 Banks and Banking
ij 151 Medicare Act 13 330 Federal Employers’ Product Liability [J 830 Patent D 450 Commeree
l:l 152 Recovery ofDefaulted Liabiliry l:| 368 Asbestos Personal [l 840 Tradeinark 13 460 Depoi*talion
Studei\t Loans Cl 340 Marine Injury Product ij 470 Racketeer Infliienced and
(Excludes Ve\erans) Cl 345 lylariiie Product Liability LABOR SOCIAL SECUR]TY Corrupt Organizations
U 153 Recovery ovaerpayment Liability PERSONAL PROPERTY 111 710 Fair Labor Standards U 861 HIA (13951`$ ij 480 Consumer Credit
ofVeteran’s Benefits D 350 Motor Vehicle C] 370 Other Fraud Act Cl 862 Black Lung (923) Cl 490 Cable/Sat TV
f] 160 Stockliolders` Siiits C] 355 Motor Vehic\e ij 371 Truth in Lending l:] 720 Labor/Management 13 863 DIWC/DIWW (405(g)) D 850 Securities/Commodities/
C] 190 Otlier Contract Product Liabi'lity C] 380 Otlier Personal Relations ij 864 SSID Title X\/l Excliange
C] 195 Contract Produet Liability g 360 Other Personal Property Damage ij 740 Rail\vay Labor Act D 865 RSl (405(g)) [] 890 Otl\er Statutory Actions
Cl 196 Franchise Injury l`_`] 385 Properry Damage D 751 Family and Medi`cal [1 891 Agi'icultural Aeis
ij 362 Personal Injiiry v Product Liability Leave Act U 893 Enviromnental Matters
Medical Malpractice [] 790 Other Labor Litigation U 895 Freedom of Infonnation
1 REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [j 791 Employee Retiremem FEDERAL 'I`AX SUITS Act
l'_'] 210 Land Condemnation ij 440 Other Civil Righ!s Hnbeas Corpus: lncome Sectirity Act [] 870 Taxes (U.S. Plai`ntif`f ij 896 Arbitration
C] 220 Foreclosure |:\ 441 Voting |:1 463 Alien Detainee or Def`endant) U 899 Adiiiinistrati\'e Procedure
ij 230 Rent Lease & Ejectment [] 442 Einployment l:] 510 Motions to Vacate ij 871 IRSAThil'd Party Act/Review or Appeal of
Cl 240 Tolts to Land [J 443 Housing/ Sentence 26 USC 7609 Agency Decisi'on
D 245 Tort Product Liabi1ity Aceominodati`ons E] 530 Gei\eral Cl 950 Constitutionali'ty of
D 290 /-\11 Other Real Pi'operty 0 445 Amer. \v/Disabilities ~ E] 535 Death Penalty IMMIGRATION State Statutes
Employmeu! Othei': D 462 Natnralization Application
L`_l 446 Amer. \v/Disabilities ~ [1 540 Mandamus & Otlier [] 465 Other lininigration
Other l:| 550 Civil Ri`ghls Actions
[1 448 Ediication ij 555 Prison Condition
U 560 Ci`vil Detainee -
Conditions of
CoiiHileineiit

 

 

 

 

 

 

V. ORIGIN (Place mi “/ "' in O)ie Bo.\’ ()n[)d

C] 1 Original 012 Removed from ij 3 Remanded from 13 4 Reiiislated or ij 5 Transferred from C] 6 Multidistrict ij 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another Disgrjct Litigation - Litigation -
(spec{/jy Transfer Direct File

 

Cile the U,S, CiVil Sl.al\ife under \Vllicll you are filing (Da not vile jurisdictional statutes imle.s's rliversit_v)§

28 USC Section 1332(3)

Briefdescriptioii ofcausei_ _ ' ` _ _ l _
Plaintiff alleges premises liability claims for injuries from a fall at Wa|-Mart.

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN 1:] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint

COMPLAINT: UNDER RULE 23, F~R~Cv.P. JURY DEi\/iANi): d Yes 0 No
VIII. RELATED CASE(S) (S )

see i)IiS`lI'I L`!i )II.Y f

IF ANY ' 1 JUDGE DoCKET NUMBER
DATE SlGNATURE OF ATI`ORNEY OF RECORD
04/19/2019 Paul Garcia
ron omciz use 0NL\'

AMOUNT APPLYING IFP JUDGE 1\/1AG. JUDGE

RECEIPT #

Case 5:19-cv-OO414 Document 1-1 Filed 04/19/19 Page 2 of 2

.lS 44 Reverse (Re\n 08/16)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference ofthe United States in September 1974, is
required for the use ofthe Clerk of Court for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

1.(3)

(b)

(C)

II.

III.

IV.

VI.

VII.

VIII.

Plaintiffs~Defendants. Enter names (last, first, middle initial) of plaintiff and defendant lfthe plaintiffor defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County ofResidence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. 1n U.S. plaintiff cases, enter the name ofthe county in which the first listed defendant resides at the time of filing. (NOTE: 1n land
condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract ofland involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. 1f there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.

United States plaintiff (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
United States defendant (2) When the plaintiffis suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. 1n cases where the U.S. is a party, the U,S. plaintiff or defendant code takes
precedence, and box l or 2 should be marked.

Diversity of citizenship (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship ofthe different parties must be checked. (See Section 111 below; NOTE: federal question actions take precedence over diversity
cases.)

Residenee (citizenship) of Principal Parties. This section ofthe JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. lfthere are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable Click here for: Nature ot`Siiit Code Descri )tioiis.

Origin. Place an "X" in one ofthe seven boxes.

Original Proceedings. (l) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date,
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for within district transfers or
multidistrict litigation transfers

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation ~ Direct File. (8) Check this box when a multidistrict case is filed in the same district as the lvlaster MDL docket
PLEASE NOTE THAT THERE 1S NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause ofAction. Report the civil statute directly related to the cause of action and give a brief description ofthe cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box ifyou are filing a class action under Rule 23, F.R.Cv.P.
Demand. 1n this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
1 ury Demand. Check the appropriate box to indicate whether or not a jury is being demanded

Related Cases. This section ofthe JS 44 is used to reference related pending cases, if any. Ifthere are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

